ORIGINIL                                               12/28/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0420


                                        DA 21-0420
                                                                     FILED
 STATE OF MONTANA,                                                    DEC 2 8 2021
                                                                            Greenwood
                                                                    Bowen
                                                                           Supreme Court
                                                                  Clerk of    Montana
                                                                     State of
              Plaintiff and Appellee,

       v.                                                          ORDER

 GERALD COOPER SCHWEGEL,

              Defendant and Appellant.




       The record was filed for purposes of this appeal on October 4, 2021. Nothing further
was filed, and on November 15, 2021, this Court ordered that Appellant prepare, file, and
serve the opening brief no later than December 15, 2021. Nothing further has been filed.
       IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide copies of this Order to Gerald Cooper Schwegel
and to all counsel of reco44.,
       DATED this 2-"‘ —day of December, 2021.




                                                               Chief Justice